Mr. Justice Vause delivered the opinion of the court: This is a claim filed by claimant, F. E. Olleman, doing-business as Central Film Service to recover from the respondent damages to a four-reel moving picture film leased by the Illinois School for the Deaf, Department of Public Welfare from the claimant. The Attorney General, representing the respondent, admits that under the leasing arrangement, the film was to be returned to the claimant in good condition and that from all the facts in the record it appears that the film was damaged beyond repair while in the respondent’s possession at Jacksonville, Illinois. The undisputed evidence is that the fair market value of the film was three hundred dollars ($300.00) and that the same was damaged beyond repair. Under this state of facts, claimant is entitled to recover the value of the film, and claim is hereby allowed to the claimant in the sum of Three Hundred Dollars ($300.00).